Citation Nr: 0917520	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  06-25 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased evaluation for degenerative joint 
and disc disease with spinal stenosis of the lumbar spine, 
currently rated 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran reportedly had active service from March 1984 to 
June 1984 and from February 1987 to June 1998.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2005 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in May 2005, a statement of the case was issued in 
June 2006, and a substantive appeal was received in July 
2006.  The Veteran testified at a videoconference hearing 
before the Board in April 2009.  A transcript of this 
proceeding is associated with the claims file.  

During the April 2009 Board hearing, the Veteran expressed a 
desire to claim service connection for depression, to include 
as secondary to service-connected degenerative joint and disc 
disease with spinal stenosis of the lumbar spine.  The Board 
refers this claim to the RO.  


FINDING OF FACT

The Veteran's degenerative joint and disc disease with spinal 
stenosis of the lumbar spine is not productive of 
incapacitating episodes having a total duration of at least 4 
weeks during the past 12 months and is not manifested by 
limitation of thoracolumbar forward flexion to 30 degrees or 
less.  


CONCLUSION OF LAW

The criteria for a rating greater than 20 percent for 
degenerative joint and disc disease with spinal stenosis of 
the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.40, 4.46, 4.71a, Diagnostic Code (DC) 
5010-5243 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's service treatment records show that he fell on 
the ice and injured his back in 1996.  In an April 1999 
rating decision, the RO granted service connection for 
degenerative joint disease and myofascial pain syndrome of 
the lumbar spine, assigning a 10 percent evaluation effective 
July 1, 1998 under DC 5292-5010.  The Veteran submitted a 
claim for an increased rating in August 2004 and by rating 
decision dated in May 2005 the RO assigned a 20 percent 
disability rating under DC 5010-5243, effective August 25, 
2004 (the date of claim), for degenerative joint and disc 
disease with spinal stenosis of the lumbar spine.  The 
hyphenated diagnostic code used for rating the Veteran's 
disability was intended to show that the Veteran's disability 
was caused by traumatic arthritis.  38 C.F.R. § 4.27.

Legal Criteria

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

DC 5243 provides that intervertebral disc syndrome (IVDS) is 
to be rated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher rating when 
all disabilities are combined under 38 C.F.R. § 4.25.  

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 20 percent disability rating for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent disability rating is assigned for forward flexion of 
the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  38 C.F.R. 
§ 4.71a.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides a 20 percent disability 
rating for IVDS with incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months; a 40 percent disability rating for IVDS with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  38 
C.F.R. § 4.71a.

Note (1) to DC 5243 provides that, for purposes of ratings 
under DC 5243, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  38 C.F.R. § 4.71a.

The Veterans Court has held that, when evaluating 
disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 
allows for consideration of functional loss due to pain and 
weakness causing additional disability beyond that reflected 
on range of motion measurements.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

Relevant Evidence

The Veteran underwent a VA examination in December 2004.  He 
reported that pain in the lumbar spine on a good day was 7 
out of 10, and 10 out of 10 on a bad day.  He stated that he 
had 25 bad days per month.  He reported that he could walk 
four blocks, sit for 45 minutes, or stand for 25 minutes.  He 
stated that the pain was aggravated by his occupation in the 
construction industry.  

Upon physical examination, the Veteran had 20 degrees of 
lateral flexion bilaterally, 20 degrees extension, 90 degrees 
flexion, and 30 degrees rotation.  He tended to move mostly 
with his lower thoracic spine and tended to keep his lower 
lumbar spine in stiff extension.  The examiner diagnosed 
degenerative disc disease of the lumbar spine.  The examiner 
expected no more than 30 degrees loss of motion in the lumbar 
spine with repetitive use and flare-ups.  

The Veteran underwent another VA examination in September 
2007.  He reported pain on a daily basis in his lower back.  
He stated that range of motion was chronically reduced.  He 
reported that repetitive movement and walking increased the 
pain.  He stated that long periods of being sedentary also 
aggravated the pain.  He denied being prescribed bed rest for 
an incapacitating episode in the previous year.  He stated 
that activities of daily living were not affected.  He 
reported that, when he worked construction, he had difficulty 
with pain to the point that he had to quit working and 
entered the vocational rehabilitation program.  He complained 
of flare-ups of pain about twice a day on average.  He stated 
that flare-ups came on with bending, where he experienced 
additional motion loss.  He reported that the flare-ups 
usually improved with rest for an hour.  

Upon physical examination, the spine had essentially normal-
appearing architecture.  There was mild lower lumbar 
tenderness to percussion.  There was no frank muscular spasm.  
There was mild pain on movement and increased pain on 
repetitive movement without additional motion loss.  The 
Veteran had an active and passive range of motion of zero to 
60 degrees of forward flexion, 5 degrees hyperextension, 
lateral bending 15 degrees, and rotation 20 degrees in both 
directions.  The examiner diagnosed degenerative joint 
disease and disc disease with spinal stenosis of the lumbar 
spine.  The examiner expected additional motion loss of 10 to 
15 degrees in forward flexion during a flare-up of pain, 
without additional weakness or incoordination.  

Also of record are VA outpatient treatment reports dated 
through May 2006 which show treatment for the Veteran's 
service-connected back disorder.  

Analysis

The Board finds that the preponderance of the evidence is 
against a disability rating greater than 20 percent for the 
Veteran's degenerative joint and disc disease with spinal 
stenosis of the lumbar spine.  The Board notes that the 
documented ranges of pertinent spinal motion fail to meet the 
requirements for a rating greater than 20 percent under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  There is no suggestion of forward flexion of the 
thoracolumbar spine to 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine.  For example, 
the September 2007 VA examiner noted that the Veteran had 
flexion to 60 degrees, with expected additional motion loss 
of 10 to 15 degrees in forward flexion during a flare-up of 
pain.  

With regard to the issue of an increased disability rating 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, the Board notes that the 
competent medical evidence is devoid of objective findings of 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  For 
example, the September 2007 VA examiner noted that the 
Veteran had not been prescribed bed rest for an 
incapacitating episode in the previous year.  Furthermore, 
during the April 2009 Board hearing the Veteran denied ever 
being prescribed bed rest.  As above, Note (1) to DC 5243 
provides that, for purposes of ratings under DC 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a.  As such, a 40 percent 
disability rating is not warranted under the formula for 
rating intervertebral disc syndrome based on incapacitating 
episodes.

The Board acknowledges that the Veteran, in advancing this 
appeal, is asserting that a disability rating in excess of 20 
percent for degenerative joint and disc disease with spinal 
stenosis of the lumbar spine is warranted as he contends that 
the severity of the degenerative joint and disc disease with 
spinal stenosis of the lumbar spine is greater than what is 
reflected by the disability ratings.  In this case, the 
preponderance of the evidence is against finding pertinent 
symptomatology which meets the applicable criteria for a 
rating in excess of 20 percent for the Veteran's degenerative 
joint and disc disease with spinal stenosis of the lumbar 
spine.

As previously noted, when evaluating musculoskeletal 
disabilities on the basis of limitation of motion, functional 
loss due to limited or excess movement, pain, weakness, 
excess fatigability, or incoordination is to be considered in 
the determination of the extent of limitation of motion.  38 
C.F.R. § 4.40, 4.45, 4.59 (2003); DeLuca, 8 Vet. App. at 204-
07.  The Board finds that the present disability rating takes 
into consideration the Veteran's complaints of pain, thus, 
the Board finds that 38 C.F.R. § 4.40, 4.45 and 4.59 do not 
provide a basis for a higher rating.  See DeLuca, 8 Vet. App. 
at 204-07.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the Veteran that his service- 
connected disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the Veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 

Thus, the preponderance of the evidence is against the claim 
for an increased evaluation for degenerative joint and disc 
disease with spinal stenosis of the lumbar spine.  As a 
result, the Board finds that the benefit-of-the-doubt 
doctrine is not applicable, and the Veteran's claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 4.3, 4.7.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Complete notice was sent in September 2004 and September 2008 
letters and the claim was readjudicated in an October 2008 
supplemental statement of the case.  Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007).  Specifically, the September 
2008 letter addressed the rating criteria and effective date 
provisions that are pertinent to the appellant's claim 
pursuant to Vazquez-Flores and Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Moreover, the record shows that the 
appellant was represented by a Veteran's Service Organization 
and its counsel throughout the adjudication of the claims.  
Overton v. Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service medical records, assisted the Veteran 
in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board.  While the 
Veteran's representative has contended that another VA 
examination is necessary to discuss the Veteran's 
incapacitating episodes, during the April 2009 Board hearing 
the Veteran denied ever being prescribed bed rest.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

A disability rating greater than 20 percent for degenerative 
joint and disc disease with spinal stenosis of the lumbar 
spine is not warranted.  



____________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


